UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8002



BRIAN KEITH CLYBURN,

                                              Plaintiff - Appellant,

          versus


POLICE    DEPARTMENT,   Spartanburg    City;
SPARTANBURG REGIONAL MEDICAL CENTER; DOCTOR
CRAMER,   individually;  SPARTANBURG  COUNTY
DETENTION CENTER; TED SOAR, individually and
officially; LISSETTE QUINONES, individually
and officially,

                                             Defendants - Appellees,

          and


OFFICER BREWTON, individually and officially;
JOHN DOE, a/k/a John Doe, Officer,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-00-2817-20-AK-7)


Submitted:   March 14, 2002                 Decided:   March 25, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Brian Keith Clyburn, Appellant Pro Se.     James Dean Jolly, Jr.,
LOGAN, JOLLY & SMITH, L.L.P., Anderson, South Carolina; William
Ussery Gunn, HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A., Spartanburg,
South Carolina; Edwin Calhoun Haskell, III, SMITH & HASKELL,
Spartanburg, South Carolina; Julia Patricia Anderson, Spartanburg,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Brian Keith Clyburn appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

and denying reconsideration of that order.    We have reviewed the

record, the district court’s opinion and orders, and the magistrate

judge’s report and recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Clyburn v. Police Dep’t, No. CA-00-2817-20-AK-7 (D.S.C. Sept. 19 &

Nov. 2, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED



                                2